DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,616,980. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially require the same claimed features; wherein the instant claims are broader than those of the patent and each and every limitation in the instant application is anticipated by the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandharipande (US 2018/0249306).
In claim 10, Pandharipande teaches in Figs. 1-4, a method for controlling light comprising: 
connecting a first module (location server 14) to a mobile device (mobile phone 8), the first module (location server 14) is connected to a second module (service access system 16) and a light controller (control unit 13) configured to control operation of one or more light fixtures (anchor nodes 6); 
receiving at the first module location (location server 14) information indicating a location of the mobile device (mobile device 8) relative to one or both of a light fixture and a beacon ([0033] mobile device 8 is also able to communicate via the wireless access point 12 using the relevant radio access technology, e.g. Wi-Fi, Zigbee or Bluetooth, and thereby to communicate with the location server 14. Alternatively or additionally, the mobile device 8 may be configured to communicate with the location server 14 via other means such as a wireless cellular network such as a network operating in accordance with one or more 3 GPP standards. Further, the mobile device 8 is able to wirelessly receive beacon signals from, or transmit beacon signals to, any of the anchor nodes 6 that happen to be in range. In embodiments this communication may be implemented via the same radio access technology as used to communicate with the access point 12, e.g. Wi-Fi, Zigbee or Bluetooth, though that is not necessarily the case in all possible embodiments); and 
the first module (location server 14) providing mobile device authorization, mobile device location, and light control information ([0057] to allow the control unit 13 to control the luminaires 6, the luminaires 6 are arranged to communicate wirelessly with the control unit 13. Preferably this communication is achieved using the same transceiver and same radio access technology that the anchor nodes 6 and mobile device 8 use to communicate beacon signals between them. In embodiments, the wireless communication between the control unit 13 and anchor nodes 6 may also be performed via the same wireless access point 12 that the anchor nodes 6 and/or mobile device 8 use to communicate with the wireless access point 12 and thereby access the location server 14 and/or application server 16, e.g. using Wi-Fi. Alternatively the lighting control unit 13 may be arranged to communicate with the light sources directly, not requiring an access point 12, e.g. using ZigBee) to the light controller (control unit 13); and 
wherein the second module (service access system 16) comprises user, space, and light fixture management information ([0059] the service access system 16 may be configured to control access to the control of the lighting 6. In this case, the access system 16 of the lighting controller is configured with one or more location dependent control policies. For example, a control policy may define that a user 10 can only use his or her mobile device 8 to control the lights in certain region such as a room only when found within that region or within a certain defined nearby region. As another example control policy, the mobile device 8 only controls those luminaires within a certain vicinity of the user's current location. However, note that this is only one example of a location-based service that may be provided based on the anchor nodes incorporated into the luminaires 6. In other examples, the control of the lighting could be unrelated to the localization in terms of its user-facing function, and instead the location-based service could be something else such as an indoor navigation service, location-based advertising, etc.).
In claim 11, Pandharipande further discloses the method of claim 10, where the location information received at the first module is based on the mobile device detecting a signal from the beacon ([0057] preferably this communication is achieved using 
In claim 14, Pandharipande further discloses the method of claim 10, wherein the information provided to the light controller is configured to cause the light controller to adjust present values of brightness ([0058] the wireless communication between the control unit 13 and one or more of the luminaires 6 may comprise the wireless transmission of lighting control commands from the control unit 13 to the luminaires 6, controlling them to adjust their respective light output, e.g. to turn their light on or off, to dim up or down, to change color, or to set a certain dynamic lighting effect).
In claim 15, Pandharipande further discloses the method of claim 10, further comprising: receiving at the first module (location server 14) a request for adjustment of values of one or more parameters controlling the light fixture (the mobile device 8 is also able to communicate via the wireless access point 12 using the relevant radio access technology, e.g. Wi-Fi, Zigbee or Bluetooth, and thereby to communicate with the location server 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandharipande in view of Dahlen (US 2015/0123563).
In claim 13, Pandharipande teaches the method of claim 10; with the exception of disclosing wherein the first module and the second module are located in a cloud.
However, in the same filed of endeavor, Dahlen discloses in paragraph [0023] server 120 can be located remotely (e.g., in the "cloud") from the electronic device 105 and the plurality of luminaires 110.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an electronic device that can be configured to connect (e.g., using various communication modules) to a server via one or more networks such as, for example, a wide area network (WAN), a local area network (LAN), a personal area network (PAN), or other networks. The network can facilitate any type of data communication via any standard or technology (e.g., GSM, CDMA, TDMA, WCDMA, LTE, EDGE, OFDM, GPRS, EV-DO, UWB, IEEE 802 including Ethernet, WiMAX, WiFi, Bluetooth, RTM, and others). The server can be located remotely (e.g., in the "cloud") from the electronic device and the plurality of luminaires, and can include any combination of hardware and software configured to receive, store, and process data, as well as facilitate any of the functionalities.
Allowable Subject Matter
Claims 2-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 appear to comprise allowable subject matter.
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. The amendments to claim 1 has overcome the art rejection, however, claim 1 is still rejected under the nonstatutory double patenting rejection over claim 4 of U.S. Patent No. 10,616,980. No amendments is made to claim 10, thus claim 10 is still rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandharipande, as set forth in the above detailed action. Regarding 16, the arguments is persuasive and overcome the prior art of Pandharipande. 
For claim 10, applicants argued that Pandharipande fails to disclose connecting a first module to a mobile device, where that first module is connected to a light controller, and the first module provides mobile authorization, mobile device location, and light control information to the light controller to which it is connected, in the manner recited. In response, the Examiner would like to point out to paragraphs [0033] and [0057] wherein Pandharipande discloses the mobile device 8 is also able to communicate via the wireless access point 12 using the relevant radio access technology, e.g. Wi-Fi, Zigbee or Bluetooth, and thereby to communicate with the location server 14. Alternatively or additionally, the mobile device 8 may be configured to communicate with the location server 14 via other means such as a wireless cellular network such as a network operating in accordance with one or more 3 GPP standards. Further, the mobile device 8 is able to wirelessly receive beacon signals from, or transmit beacon signals to, any of the anchor nodes 6 that happen to be in range. In embodiments this communication may be implemented via the same radio access technology as used to communicate with the access point 12, e.g. Wi-Fi, Zigbee or Bluetooth, though that is not necessarily the case in all possible embodiments. And, to allow the control unit 13 to control the luminaires 6, the luminaires 6 are arranged to communicate wirelessly with the control unit 13. Preferably this communication is achieved using the same transceiver and same radio access technology that the anchor nodes 6 and mobile device 8 use to communicate beacon signals between them. In embodiments, the wireless communication between the control unit 13 and anchor nodes 6 may also be performed via the same wireless access point 12 that the anchor nodes 6 and/or mobile device 8 use to communicate with the wireless access point 12 and thereby access the location server 14 and/or application server 16, e.g. using Wi-Fi. Alternatively the lighting control unit 13 may be arranged to communicate with the light sources directly, not requiring an access point 12, e.g. using ZigBee. From the excerpts above, the Examiner believes that Pandharipande clearly discloses a first module (location server 14) to a mobile device (mobile device 8), where that first module (location server 14) is connected to a light controller (control unit 13), and the first module (location server 14) provides mobile authorization, mobile device location, and light control information to the light controller (control unit 13) to which it is connected, in the manner recited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844